DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-15 are pending in this office action. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted November 21, 2019; December 12, 2019; April 14, 2020; and, January 12, 2021, have been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dandrea (US 2014/0127570 A1) in view of Zhang et al. (WO 2017/197299) and in further view of Fujiwara et al. (US 2013/0320758 A1).
With regard to Claim 1, Dandrea discloses a lead carbon battery comprising: an activated carbon anode (10) comprising an active layer (24); a current collector (20), wherein the active layer (24) is in electrical contact with the current collector (20) through a corrosion-resistant coating (22) (paragraph 0026); wherein the active layer (24) comprises 60-99% of the activated carbon (paragraphs 0020-0023), which meets the claimed limitation of greater than or equal to 85 weight percent of the activated carbon; 1-20% of a fibrillated PTFE binder (paragraphs 0020-0023); and 0-50% of an electrically conductive filler (paragraphs 0020-0023), which meets the claimed limitations of 0 to 10 weight percent of an electrically conductive filler; and wherein the weights are based on the total weight of the active layer. Dandrea does not specifically disclose the use of a fibrillated poly(vinylidene fluoride); wherein the active layer has a porosity of 30 to 75 volume percent based on the total volume and the active layer; a 
Zhang et al. disclose an activated carbon anode comprising an active electrode material including an activated carbon, a conductive carbon, and a fibrillized binder of poly(vinylidene fluoride) (paragraphs 0014-0032); and wherein the active layer has a porosity of 35-40% (paragraph 0034), which meets the claimed limitation of 30 to 75 volume percent based on the total volume and the active layer. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use poly(vinylidene fluoride) in the carbon battery of Dandrea, because  Zhang et al. teach that PvDF is used as an alternative to PTFE for the production of anodes (paragraph 0067) and improves the processing characteristics and electrochemical properties of the resulting electrode (paragraph 0069). It also would have been obvious to have the active layer have a porosity of 30 to 75 percent in the carbon battery of Dandrea, because Zhang et al. teach that the porosity improves the processing characteristics and electrochemical and mechanical properties of the resulting electrode (paragraphs 0057-0058).
Fujiwara discloses a lead carbon battery comprising an activated carbon anode (8) comprising carbon black and a current collector (referred to as a negative electrode grid formed of a lead-calcium-tin based alloy), wherein the active layer is in electrical contact with the current collector (paragraphs 0023-0026); a lead oxide cathode (9) that is in electrical contact with a cathode side current collector (referred to as a negative electrode grid formed of a lead-calcium-tin based alloy) (paragraphs 0023-0026); an 
 With regard to Claim 2, Dandrea, Zhang et al. and Fujiwara et al. do not specifically disclose wherein the lead carbon battery has a power of greater than 9 kilowatts after a 5s charge and a 10s discharge after discharging 2,000 watt hours of energy. However, such properties are inherent given that Dandrea, Zhang et al. and Fujiwara et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
The recitations, “after a 5s charge” and “after discharging 2,000 watt hours of energy”, are considered a product by process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
With regard to Claim 3, Dandrea, Zhang et al. and Fujiwara et al. do not specifically disclose wherein the lead carbon battery has a capacity retention of over 90% after 5,000 cycles. However, such properties are inherent given that Dandrea, Zhang et al. and Fujiwara et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
The recitation, “after 5,000 cycles”, is considered a product by process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
With regard to Claim 4, Dandrea, Zhang et al. and Fujiwara et al. do not specifically disclose wherein the lead carbon battery has a capacity retention of over 
The recitation, “after 10,000 cycles”, is considered a product by process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
With regard to Claim 5, Dandrea, Zhang et al. and Fujiwara et al. do not specifically disclose wherein the lead carbon battery has a C-rate of greater than or equal to 5C. However, such properties are inherent given that Dandrea, Zhang et al. and Fujiwara et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
With regard to Claim 6, Dandrea, Zhang et al. and Fujiwara et al. do not specifically disclose wherein the lead carbon battery can store in excess of 125 
With regard to Claim 7, Dandrea discloses wherein the electrically conductive filler is present and comprises at least one of graphite or carbon black (paragraphs 0020, 0023, 0033). 
With regard to Claim 8, Zhang et al. disclose wherein the poly(vinylidene fluoride) comprises a poly(vinylidene fluoride) copolymer (paragraph 0067).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use poly(vinylidene fluoride) copolymer in the carbon battery of Dandrea, because  Zhang et al. teach that PvDF is used as an alternative to PTFE for the production of anodes (paragraph 0067).
With regard to Claim 9, Dandrea, Zhang et al. and Fujiwara et al. do not specifically disclose wherein the activated carbon has a surface area of greater than or equal to 500 m2/g. However, such properties are inherent given that Dandrea, Zhang et al. and Fujiwara et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.

With regard to Claim 11, Fujiwara discloses wherein the active layer (8) is in direct physical contact with the current collector (referred to as a negative electrode grid formed of a lead-calcium-tin based alloy) (paragraph 0026). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the lead carbon battery of Dandrea and Zhang et al. to include the active layer to be in direct physical contact with the current collector, since Fujiwara teaches that this is a known configuration of lead carbon batteries and improves the life performance and suppresses the outflow of carbon from a negative active material (paragraph 0005).
With regard to Claim 12, Fujiwara discloses wherein the active layer (8) is in direct physical contact with the acid electrolyte (paragraphs 0024-0026). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the lead carbon battery of Dandrea and Zhang et al. to include the active layer to be in direct physical contact with the acid electrolyte, since Fujiwara teaches that this is a known configuration of lead carbon batteries and improves the life performance and suppresses the outflow of carbon from a negative active material (paragraph 0005). 
With regard to Claim 13, Fujiwara further discloses a separator (10) located in between the activated carbon anode (8) and the cathode (9) (paragraphs 0023-0024; See Figure 1). Before the effective filing date of the invention it would have been 
With regard to Claim 14, Zhang et al. disclose wherein the active layer has a porosity of 35-40% (paragraphs 0034, 0057), but do not specifically disclose wherein the active layer has a porosity of 50 to 75 volume percent based on the total volume of the active layer. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to an active layer having a porosity of 50 to 75 volume percent, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 15, Dandrea disclose a lead carbon battery comprising: an activated carbon anode (10) comprising an active layer (24); wherein the active layer (24) has a thickness of 1 to 4 millimeters (paragraph 0024); a current collector (20), wherein the active layer (24) is in electrical contact with the current collector (20) through a corrosion-resistant coating (22) (paragraph 0026); wherein the active layer (24) comprises 60-99% of the activated carbon (paragraphs 0020-0023), which meets the claimed limitation of greater than or equal to 85 weight percent of the activated carbon; wherein the activated carbon inherently has a surface area of greater than or equal to 500 m2/g since Dandrea and the instant application utilize the same materials; 1-20% of a fibrillized PTFE binder (paragraphs 0020-0023); and 0-50% of an electrically conductive filler (paragraphs 0020-0023), which meets the claimed limitations of 0 to 10 
Dandrea does not specifically disclose the use of a fibrillated poly(vinylidene fluoride); wherein the active layer has a porosity of 50 to 75 volume percent based on the total volume and the active layer; a lead oxide cathode that is in electrical contact with a cathode side current collector; an acid located in between the activated carbon anode and the cathode; wherein the active layer is in direct physical contact with the acid; wherein the active layer is in electrical contact and is in direct physical contact with the current collector; and a casing encapsulating the activated carbon anode, the cathode, and the acid.
Zhang et al. disclose an activated carbon anode comprising an active electrode material including an activated carbon, a conductive carbon, and a fibrillized binder of poly(vinylidene fluoride) (paragraphs 0014-0032); and wherein the active layer has a porosity of 35-40% (paragraph 0034).  Before the effective filing date of the invention it 
Fujiwara discloses a lead carbon battery comprising an activated carbon anode (8) comprising carbon black and a current collector (referred to as a negative electrode grid formed of a lead-calcium-tin based alloy), wherein the active layer is in electrical contact and in direct physical contact with the current collector (paragraphs 0023-0026); a lead oxide cathode (9) that is in electrical contact with a cathode side current collector (referred to as a negative electrode grid formed of a lead-calcium-tin based alloy) (paragraphs 0023-0026); an electrolyte formed of a dilute sulfuric acid (paragraph 0024) located in between the activated carbon anode (8) and the cathode (9); wherein the active layer is in direct physical contact with the acid (paragraphs 0024-0026); and a casing encapsulating the activated carbon anode (8), the cathode (9), and the electrolyte acid (paragraph 0025). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the lead carbon battery of Dandrea and Zhang et al. to include a lead oxide cathode that is in 
The recitations, “after a 5s charge”, “after discharging 2,000 watt hours of energy”, “after 5,000 cycles”, and  “after 10,000 cycles”, are considered a product by process limitation. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725